On Rehearing,
Before TATE, FRUGÉ, SAVOY, HOOD and RUSSELL, JJ.
FRUGÉ, Judge.
We reach the same conclusion on rehearing as set forth in our original opinion on this matter. For the reasons assigned therein, the judgment of the trial .court is affirmed; defendant to pay all costs of this appeal and of these proceedings.
Affirmed.
SAVOY, J., dissents for the reasons assigned in his dissent set forth in the original opinion.
HOOD, J., dissents for the reasons assigned by SAVOY, J.
On Motion to Revise Judgment of April 23, 1963.
En Banc.
PER CURIAM.
Following rendition of the opinion of this court on rehearing on April 23, 1963, able *420counsel for the defendant-appellant has filed a motion requesting us to revise such judgment in order to reserve specifically his right to apply for further rehearing, further noting that we did not specifically dispose of a motion to remand filed by said counsel on March 7, 1963, following the original opinion of this court on February 5, 1963.
Under Rule XI, Section 3, Uniform Rules of the Courts of Appeal (1961), 8 LSA-R.S.: “When a case has been decided on rehearing another application for a rehearing will not be considered unless the applicant has not theretofore been granted a rehearing, or unless the court has expressly reserved the right to apply for another rehearing.”
Pretermitting whether or not we have the authority to consider the motion now filed with us (since we have heretofore granted defendant-appellant’s previous application for rehearing as to our first opinion and did not in our second opinion reserve it any right to apply for further rehearing), all issues were fully considered both on the original hearing and on the rehearing. We therefore saw no need to reserve the right of the defendant-appellant to apply for further rehearing.
In deference to counsel’s suggestion, we will further note that of necessity the motion to remand was overruled as without merit when we reinstated our original opinion in this matter, after the arguments on rehearing.
The motion to revise is therefore denied.
Motion denied.
CULPEPPER, J., recused.